DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                NOE MORAN, as Personal Representative
                   of the Estate of ELISEO MORAN,
                               Appellant,

                                      v.

              MELANIE WOLMAN and HILTON WOLMAN,
                          Appellees.

                               No. 4D13-1700

                               [April 22, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. 11-32651-02.

  Lincoln J. Connolly of Trials & Appeals, P.A., Miami, and Manuel A.
Reboso of Rossman, Baumberger, Reboso & Spier, P.A., Miami, for
appellant.

   Warren B. Kwavnick and Paul Shafranski of Cooney Trybus Kwavnick
Peets, PLC, Fort Lauderdale, for appellees.

PER CURIAM.

    Affirmed. See City of Miami v. Perez, 509 So. 2d 343, 350 (Fla. 3d DCA
1987) (stating that an “owner has no duty to warn every employee of an
independent contractor concerning a dangerous condition if supervisory
personnel of the independent contractor are aware of the danger”); Sterling
Fin. & Mgmt., Inc. v. Gitenis, 117 So. 3d 790, 794 (Fla. 4th DCA 2013)
(stating general rule that “one who hires an independent contractor is not
liable for injuries sustained by that contractor’s employees in performing
their work”) (quoting Morales v. Weil, 44 So. 3d 173, 176 (Fla. 4th DCA
2010)); Indian River Foods, Inc. v. Braswell, 660 So. 2d 1093, 1096 (Fla.
4th DCA 1995); Strickland v. Timco Aviation Servs., Inc., 66 So. 3d 1002,
1007 (Fla. 1st DCA 2011); Lemen v. Fla. Power & Light Co., 452 So. 2d
1107, 1108 (Fla. 5th DCA 1984).

WARNER, GROSS and FORST, JJ., concur.

                           *          *           *
Not final until disposition of timely filed motion for rehearing.




                               2